IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              - DIVISION ONE

DEPARTMENT OF LABOR            )                         No. 78030-1-1
AND INDUSTRIES OF THE STATE OF)
WASHINGTON,                    )
                               )
                   Appellant,  )
                               )                         UNPUBLISHED OPINION
            v.                 )
                               )
RONALD V. MA'AE,               )
                               )
                   Respondent. )                         FILED: April 1, 2019

        SCHINDLER, J. — The Department of Labor and Industries (Department) appeals

the superior court order affirming the decision and order of the Board of Industrial

Insurance Appeals (BlIA).1 The BHA reversed the decision of the Department to deny

the application of Ronald V. Ma'ae to reopen his industrial injury claim because he did

not submit medical documentation from a Department network provider as required

under the 2012 amendment to WAC 296-14-400. WASH. Si. REG. 12-06-066 (effective

January 1, 2013). The BHA concluded the statute establishing a health care provider

network, RCW 51.36.010, and the statute that allows a worker to reopen a claim for

aggravation, RCW 51.32.160, do not limit a worker from filing an application to reopen



        1 The facts are fully set forth in Ma'ae v. Department of Labor & Industries, No. 77737-8-1 (Wash.
Ct. App. Apr. 1, 2019), http://www.courts.wa.gov/ opinions/.
No. 78030-1-1/2

with medical documentation only from a Department network provider. The BHA

remanded to the Department to consider the medical documentation submitted by a

doctor who is not a member of the provider network.

      In Ma'ae, No. 77737-8-1, we held promulgating the amendment to WAC 296-14-

400 exceeded the authority of the Department and is invalid. Accordingly, we affirm the

superior court order. Upon compliance with RAP 18.1, Ma'ae is entitled to an award of

attorney fees and costs under RCW 51.52.130.




                                                                        y
WE CONCUR:




                                           2